PER CURIAM.
Anthony J. Cokley appeals the trial court’s summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rules of Criminal Procedure 3.800(a). We affirm.
Cokley challenges his habitual offender sentence on the basis that he allegedly never received notice of the State’s intent to seek same. However, such a claim is not cognizable under a rule 3.800(a) motion. See Judge v. State, 596 So.2d 73 (Fla. 2d DCA 1991)(en banc), rev. denied, 613 So.2d 5 (Fla.l992)(holding that notice requirement for sentencing as a habitual offender is procedural and not an aspect of the sentence renewable under rule 3.800(a)). Therefore, the trial court properly denied Cokley’s motion.
AFFIRMED.
THOMPSON, PALMER and TORPY, JJ., concur.